t c memo united_states tax_court jane b oliver and robert p oliver petitioners v commissioner of internal revenue respondent docket no filed date jane b oliver and robert p oliver pro sese charles pillitteri for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the taxable years and as follows - additions to tax and accuracy-related_penalties year deficiency sec_6651 sec_6662 dollar_figure dollar_figure big_number big_number dollar_figure big_number some of the issues were conceded or settled by the parties the issues presented for decision are whether petitioners are entitled to casualty_loss deductions for the taxable_year caused by heavy rain and wind damage to their home and personal_property which occurred in and for flooding which occurred in and if so the amounts of the losses sustained whether petitioners are entitled to a casualty_loss carryover deduction for the taxable_year caused by the heavy rain and wind damage which occurred in whether petitioners are entitled to a business casualty_loss deduction for computer and computer-related equipment for the taxable_year caused by the flooding which occurred in that year whether petitioners are entitled to a casualty_loss deduction for the taxable_year for damage caused by broken water pipes in their kitchen whether petitioners are entitled to relief under sec_165 i with respect to casualty losses suffered by them during the taxable_year whether petitioners failed to report a casualty gain for the taxable_year arising from flooding in all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - february of whether petitioners are entitled to schedule c business_expense deductions for legal and professional expenses of dollar_figure claimed for and dollar_figure for whether petitioners failed to report interest_income of dollar_figure for whether petitioners are entitled to schedule c business_expense deductions for self-employment_tax of dollar_figure for and dollar_figure for whether the assessment of a deficiency for the taxable_year is barred by the 3-year period of limitations provided in sec_6501 whether petitioners are liable for the additions to tax pursuant to sec_6651 for failure_to_file timely federal_income_tax returns for and and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed in this case jane b oliver and robert p oliver resided in greenville mississippi petitioners who are cash_basis taxpayers filed their joint federal_income_tax returns for the taxable years and on date and date respectively claimed casualty_loss deductions - a rain and wind damage to home and personal_property in in date petitioners contracted for the construction of an addition to their home because the contractors informed petitioners that they were not bonded in case of a loss petitioners contacted their homeowners' insurance agent eustis dees outzen to make sure that any potential construction-related losses were covered by their existing homeowners' insurance_policy petitioners were told by their insurance agent that any construction-related losses were covered by their existing policy in preparation for construction to the upper floor of petitioners' home a portion of the roof was removed during the day on date and at the end of the work day the open area of the roof was covered with a protective cloth in either the late evening of date or the early morning of date high winds blew off the protective cloth covering the opening in the roof and rain water entered through the opening flooding the home the next day an insurance adjuster from united_states fidelity guaranty co usf g for which eustis dees outzen was an independent agent appraised the damage and advised petitioners that their existing homeowners' insurance_policy did not cover the loss despite their denial of coverage usf g offered petitioners dollar_figure as a good-faith gesture which they refused - at usf g's request mrs oliver and her secretary prepared and submitted to usf g a personal_property inventory booklet listing items of personal_property which petitioners claimed were damaged by the rain water the booklet lists the replacement cost and the cost to repair the damaged personal_property as dollar_figure petitioners received invoices in and which show the original cost of some of their furniture was dollar_figure in june and date a dry cleaning service issued invoices to petitioners totaling dollar_figure for cleaning some of their personal_property in date petitioners obtained an estimate from john bernardi an employee at a local lumber company of the claimed damage to their home and provided it to usf g the estimate totals dollar_figure in date petitioners obtained an estimate from kenny hester a local builder of the claimed damage to their home which agrees with john bernardi's estimate of the cost of materials but adds between dollar_figure to dollar_figure for labor in date petitioners submitted a proof of loss statement to usf g claiming damage totaling dollar_figure usf g refused to pay the amount claimed by petitioners on the proof of loss statement fidelity and guaranty insurance underwriters inc fgiu an affiliate of usf g filed a complaint for declaratory_judgment against petitioners seeking an adjudication that the claimed personal_property damage was not covered by the homeowners' insurance_policy due to a breach of - policy conditions by petitioners and tendering the full amount owed dollar_figure under the dwelling portion of the policy into the registry of the court the civil litigation came before magistrate judge jerry davis u s district_court for the northern district of mississippi who appointed an expert to evaluate the damage to petitioners' personal_property the expert found that out of disputed items of personal_property items had no apparent water damage and items had possible or probable water damage the expert found it was impossible to determine whether the remaining items had suffered water damage in the litigation between petitioners and fgiu was settled with petitioners receiving a gross recovery_of dollar_figure after reduction for attorney's_fees and expenses petitioners' net recovery was dollar_figure which amount included the dollar_figure initially deposited into the registry of the court by usf g to cover the full amount owed under the dwelling portion of the policy and dollar_figure representing the net amount received by petitioners for the settlement of the dispute over the claimed personal_property damage meanwhile the addition to petitioners' home was completed before the heavy rain and wind in which caused petitioners' claimed casualty_loss their home was approximately big_number square feet after the addition to their home was completed it was approximately big_number square feet - on their joint federal_income_tax return for the taxable_year petitioners claimed a casualty_loss deduction of dollar_figure relating to the claimed storm damage consisting of damage to their home in the amount of dollar_figure damage to its contents of dollar_figure and cleanup costs of dollar_figure respondent sent petitioners a notice_of_deficiency for disallowing the claimed dollar_figure casualty_loss deduction because a schedule attached by petitioners to that return showed that they had been reimbursed by their insurance_company for the full amount of the casualty_loss petitioners paid the deficiency in income_tax determined by respondent for respondent and petitioners agree that pursuant to sec_1_165-1 income_tax regs the casualty_loss deduction in the amount of dollar_figure before insurance reimbursement claimed by petitioners on their return is properly before the court for the taxable_year the amount of reimbursement received by petitioners for the casualty_loss which occurred in could not be ascertained until the civil litigation between petitioners and fgiu was settled in at trial petitioners claimed for the first time that the amount of loss relating to the claimed storm damage in was dollar_figure before insurance reimbursement on their federal_income_tax return for the taxable_year petitioners reported dollar_figure received by them in settlement of the usf g litigation as other income in the notice of - deficiency respondent determined that petitioners' income for should be reduced by the dollar_figure the parties agree to the reduction in income petitioners' receipt of the dollar_figure will be considered in computing the casualty_loss deduction to which petitioners may be entitled in caused by the heavy rain and wind which occurred in petitioners claimed a deduction of dollar_figure on their joint federal_income_tax return for the taxable_year as a casualty carry over from relating to the dollar_figure casualty_loss deduction claimed by them on their return respondent sent a notice_of_deficiency to petitioners for disallowing the casualty_loss carryover deduction petitioners filed their petition with this court seeking a redetermination of their federal_income_tax for the case was settled prior to trial pursuant to the settlement petitioners conceded that they were not entitled to the casualty_loss carryover deduction claimed by them for in exchange for respondent's agreement that the casualty_loss deduction in the amount of dollar_figure claimed by petitioners on their return was properly before the court for the taxable_year petitioners claimed a miscellaneous deduction in the amount of dollar_figure on their joint federal_income_tax return for the taxable_year as a casualty carry over from relating to the dollar_figure casualty_loss deduction claimed by petitioners on their return in the notice_of_deficiency - sent to petitioners covering and respondent disallowed the dollar_figure casualty_loss carryover deduction claimed by petitioners on their return stating that they had not established that they were entitled to a casualty_loss carryover for that year b flood damage to home contents lawn and driveway in during or after petitioners increased the size of their home again adding what they refer to as the east wing this brought the total area of their home to big_number square feet in february and date petitioners experienced flooding at their home the february flood caused damage to their home its contents their lawn and their driveway the april flood caused damage to their home and its contents at the time of both floods petitioners had flood insurance covering their home and its contents through american bankers insurance co abic petitioners also had flood insurance covering their home and its contents through the national flood insurance program nfip neither the abic flood insurance_policy nor the nfip flood insurance_policy covered the flood damage to petitioners' lawn and driveway petitioners had homeowners' insurance coverage provided by grain dealers mutual insurance co and national farmers union standard insurance co but neither of these insurance_companies provided insurance coverage for flood damage they also had homeowners' insurance coverage provided by kemper insurance co - soon after the february flood rod parker an insurance adjuster for abic visited petitioners' home to survey the damage and determine the insurance reimbursement to which they were entitled he calculated the full cost to repair the home as dollar_figure and the replacement cost of the contents less depreciation and salvage_value as dollar_figure based upon mr parker's report petitioners received total insurance reimbursement from abic of dollar_figure consisting of dollar_figure reimbursement for damage to the home and dollar_figure reimbursement for damage to its contents in addition petitioners received two checks one for the damage to their home and one for the damage to its contents in undisclosed amounts and from an undisclosed insurance_company as reimbursement for the damage caused by the february flood petitioners claimed a casualty_loss deduction in the amount of dollar_figure on schedule a of their income_tax return the individual casualty losses they claimed were detailed on form_4684 attached to the return among the losses claimed was a loss in the amount of dollar_figure before insurance reimbursement for flood damage to their home on date worksheets prepared by petitioners in support of this loss contained mathematical errors and duplications of the claimed losses relating to individual items at trial petitioners reduced the amount of loss claimed for the flood damage in february of to dollar_figure before - insurance reimbursement consisting of a dollar_figure loss claimed for damage to their home including their lawn and driveway and a dollar_figure loss claimed for damage to its contents of the dollar_figure loss claimed dollar_figure was attributed to damage to their home dollar_figure to their lawn and dollar_figure to their driveway petitioners calculated the dollar_figure claimed loss to their home by totaling the cost of repairs they claim to have made to their home as a result of the february flood they received invoices totaling dollar_figure for cleaning services performed at their home and wrote checks totaling dollar_figure for repairs performed at their home after the february flood petitioners calculated the dollar_figure claimed loss to their lawn by totaling the amount they claimed to have spent having their lawn installed and the amount they claimed to have spent having it repaired petitioners received statements and an invoice totaling dollar_figure from lawn supply stores prior to they wrote checks totaling dollar_figure to lawn supply stores prior to petitioners received a statement totaling dollar_figure from a lawn supply store recording purchases made after the february flood they wrote checks totaling dollar_figure to lawn supply stores and lawn repairmen after the february flood petitioners calculated the dollar_figure claimed loss to their driveway by totaling the estimated cost to repair multiple cracks and gaps in their driveway caused by the february flood in - years after the flood petitioners obtained an estimate in the amount of dollar_figure to repair their driveway they have not repaired any part of the damage to their driveway petitioners calculated the dollar_figure claimed loss to the contents of their home by totaling the claimed original cost of each item damaged in the february flood petitioners received invoices totaling dollar_figure for the cost to repair some of the contents of their home after the february flood petitioners included the claimed original cost of four tandy computers with hard drives one tandy microcomputer and three tandy printers totaling dollar_figure as part of the dollar_figure claimed loss to the contents of their home petitioners had four computers at their home at the time of the february flood one of the four computers was used in mrs oliver's business the other three computers were for the personal_use of petitioners' children and two of them had been previously used in mrs oliver's business petitioners had been depreciating on their federal_income_tax returns two of the three computers used by their children for personal purposes and the one computer used in mrs oliver's business they claimed depreciation related to three computers three printers and a hard disk drive in amounts totaling dollar_figure on each of their joint federal_income_tax returns for the taxable years and petitioners claimed a sec_179 - deduction for a hard disk drive in the amount of dollar_figure on their joint federal_income_tax return for the taxable_year among the individual casualty losses detailed by petitioners on form_4684 attached to their return were a loss in the amount of dollar_figure for claimed damage to a nissan 300zx automobile and a loss in the amount of dollar_figure for claimed damage to a honda accord automobile both caused by the february flood the n a d a official used car guide nada lists an average retail value for various automobile models depending on the automobile's age and features nada also provides a low mileage table which lists premiums to be added to the average retail values of low mileage automobiles nada lists the average retail value of a nissan 300zx coupe turbo gl as dollar_figure and the low mileage premium to be added to a standard size car with between big_number and big_number miles as dollar_figure totaling dollar_figure soon after the flood in date damaged petitioners' property rod parker an insurance adjuster for abic visited their home to survey the damage and determine the insurance reimbursement to which they were entitled he calculated the full cost to repair the home as dollar_figure and the replacement cost of the contents less depreciation and salvage_value as dollar_figure based upon mr parker's report petitioners received insurance reimbursement from abic of dollar_figure consisting of - dollar_figure reimbursement for damage to their home and dollar_figure reimbursement for damage to the contents in addition petitioners received two checks one for the damage to their home and one for the damage to its contents in undisclosed amounts and from an unidentified insurance_company as reimbursement for the damage caused by the april flood among the individual casualty losses detailed by petitioners on form_4684 attached to their return was a loss in the amount of dollar_figure before insurance reimbursement for damage to their home caused by the april flood worksheets prepared by petitioners in support of this claimed loss contained numerous duplications of individual items which they had included in their claimed loss as a result of the february flood at trial petitioners reduced the amount of loss claimed for flood damage to their home in april of to dollar_figure before insurance reimbursement consisting of a dollar_figure loss claimed for damage to their home and a dollar_figure loss claimed for damage to its contents petitioners calculated the dollar_figure claimed loss to their home by totaling the cost of repairs they claim to have made to their home as a result of the april flood they received a statement and invoices totaling dollar_figure for repairs performed at their home after the april flood they wrote checks totaling dollar_figure to various businesses for repairs performed at their home after the april flood - petitioners calculated the dollar_figure claimed loss to the contents of their home by totaling the replacement cost of the contents damaged in the april flood determined by the insurance adjuster however they erroneously arrived at this total because the insurance adjuster actually calculated the replacement cost of the contents of their home as dollar_figure petitioners received an invoice totaling dollar_figure for the cost to replace some of their telephone equipment after the april flood in the notice_of_deficiency respondent disallowed the casualty_loss deduction in the amount of dollar_figure claimed by petitioners on their return stating that they had not established that the lesser_of the decrease in the fair_market_value of their property as a result of the floods or the adjusted_basis of their property exceeded their insurance reimbursement respondent also determined that petitioners' income for the taxable_year should be increased by dollar_figure stating that the insurance reimbursement received by them because of the february flood exceeded their sustained loss caused by that flood by that amount on schedule c of their return petitioners claimed a business casualty_loss in the amount of dollar_figure the total business casualty_loss claimed by them was detailed on form_4684 attached to their return consisting of losses in the amounts of dollar_figure for a tandy computer dollar_figure for a tandy hard disk drive dollar_figure for a tandy printer and dollar_figure for medical billing software because the computer was used by petitioners for business purposes their abic insurance_policy did not cover - the loss petitioners had been depreciating the tandy computer tandy printer and tandy hard disk drive since the taxable_year they claimed depreciation related to three computers three printers and a hard disk drive in amounts totaling dollar_figure on each of their federal_income_tax returns for the taxable years and it is not clear which of the computers petitioners had been depreciating was the one for which the dollar_figure business casualty_loss was claimed in the notice_of_deficiency respondent disallowed the business casualty_loss deduction in the amount of dollar_figure claimed by petitioners on their return stating that they had not established that the lesser_of the decrease in the fair_market_value of their computer s as a result of the floods or their adjusted_basis in the computer s exceeded their insurance reimbursement in the water pipes in petitioners' kitchen broke they received reimbursement in the amount of dollar_figure from kemper insurance co for the damage to the pipes their abic insurance_policy did not cover the damage to the pipes in the kitchen because they were located below the flood water line at trial petitioners claimed for the first time that they had incurred a casualty_loss of dollar_figure in before insurance - reimbursement because of the broken pipes in their kitchen the claim is separate and apart from the claimed casualty losses due to flood damage that year petitioners calculated the dollar_figure claimed loss to their kitchen pipes by totaling the amount they claim to have spent repairing the damage caused by the broken pipes they received an invoice and a statement totaling dollar_figure for repairs performed as a result of their broken kitchen pipes washington county mississippi the county in which petitioners lived in was declared a presidential disaster_area as a result of the floods in february and april of at trial petitioners claimed that they are entitled to relief under sec_165 with respect to casualty losses suffered by them during claimed deductions for legal and professional expenses on schedule c of their federal_income_tax returns for and petitioners claimed deductions for business legal expenses of dollar_figure in and dollar_figure in in respondent's notice_of_deficiency the claimed business_expense deductions for legal fees were disallowed on the ground that petitioners had not established that they constituted ordinary and necessary business_expenses beginning in mrs oliver was represented by john d delgado an attorney in a criminal case which arose out of her activity of keeping the books of dr oliver a physician - petitioners paid dollar_figure for legal fees to mr delgado on date in dr oliver treated a child at his home for injuries sustained while he was playing with petitioners' son as a result a lawsuit was filed against dr oliver personally and in his professional capacity in which the plaintiff alleged that dr oliver had acted unethically when he treated the child in settlement of the lawsuit petitioners sent a check on date in the amount of dollar_figure to the plaintiff's attorney mr gaines s dyer the attorney who represented dr oliver in the case did not charge petitioners a fee for his legal services petitioners constructed a landfill on their property in response to the flooding they experienced in february and april of in date a neighbor filed a lawsuit against them in response to their construction of the landfill as a result of the lawsuit petitioners paid damages to their neighbor totaling dollar_figure in and legal fees to their attorney totaling dollar_figure in interest_income information returns provided to the internal_revenue_service for the taxable_year show that petitioners received dollar_figure interest_income in consisting of dollar_figure interest_income from allstate life_insurance co dollar_figure from sunburst bank dollar_figure from planters bank trust co and dollar_figure from charles schwab and co inc petitioners also received dollar_figure interest_income from - j peeples trust and dollar_figure from their j masters note thus petitioners received a total of dollar_figure interest_income in on their federal_income_tax return petitioners reported dollar_figure interest_income consisting of dollar_figure from sunburst bank dollar_figure from planters bank trust co dollar_figure from j peeples trust and dollar_figure from their j masters note in the notice_of_deficiency respondent increased petitioners' income by dollar_figure stating that they received interest_income of dollar_figure in the taxable_year rather than dollar_figure as reported on their return self-employment taxes petitioners reported self-employment_tax on their federal_income_tax returns for and in the amounts of dollar_figure and dollar_figure respectively they claimed schedule c deductions for self-employment_tax on the returns in the amounts of dollar_figure and dollar_figure respectively through adjustments made to petitioners' and returns at the memphis service_center petitioners were allowed to deduct one-half of the self-employment_tax reported by them on their and returns petitioners erroneously calculated the dollar_figure interest_income reported on their federal_income_tax return for the taxable_year the individual items of interest_income detailed by petitioners on schedule b attached to their return total dollar_figure which is dollar_figure less than dollar_figure thus in the notice_of_deficiency respondent determined that petitioners failed to report interest_income in the amount of dollar_figure which is dollar_figure less than the amount of interest_income petitioners failed to disclose on schedule b attached to their return - in the notice_of_deficiency respondent disallowed the deductions for self-employment_tax claimed by petitioners on their and returns in the amounts of dollar_figure and dollar_figure respectively stating that deductions are allowed for only one- half of self-employment taxes paid and that petitioners had previously been allowed to deduct one-half of the amounts they paid in self-employment taxes filing of federal_income_tax returns for and petitioners made estimated_tax payments in the total amount of dollar_figure for on or before date petitioners filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting an automatic 4-month extension of the due_date of their return no payment of tax accompanied their extension request respondent received petitioners' return on date petitioners made estimated_tax payments in the total amount of dollar_figure for on or before date petitioners filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return requesting an automatic 4-month extension of the due_date of their return no payment of tax accompanied their extension request respondent received petitioners' return on date in the notice_of_deficiency dated date respondent stated your income_tax returns for the tax years and were not filed within the time prescribed by law the - applications for automatic extensions of time to file are null and void the total_tax liabilities shown on the forms were not reasonable estimates of your correct liabilities consequently percent of the tax is added as provided by sec_6651 of the internal_revenue_code accuracy-related_penalties in respondent's notice_of_deficiency it was determined that all underpayments of tax for the taxable years and were due to negligence or disregard of rules or regulations and that petitioners had not shown that the underpayments were due to reasonable_cause opinion most of the issues in this case are factual and involve deductions claimed by petitioners the burden_of_proof is on petitioners and respondent's determinations of the income_tax deficiencies additions to tax and accuracy-related_penalties are presumptively correct rule a 290_us_111 deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any claimed deductions rule a 503_us_79 i issue sec_1 through claimed casualty_loss deductions sec_165 a allows as a deduction any loss sustained during sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise continued - the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to an individual for a loss of property not connected with a trade_or_business or with a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty subject_to limitations set forth in sec_165 sec_165 provides that any loss of an individual described in sec_165 is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure sec_165 provides that if the personal casualty losses for a taxable_year exceed the personal casualty gains for the year the losses are allowable only to the extent of the sum of continued c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business except as provided in subsection h losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft - the personal casualty gains for that taxable_year plus so much of the excess as exceeds percent of adjusted_gross_income for that taxable_year thus where there are no personal casualty gains for a taxable_year personal casualty losses in excess of dollar_figure per casualty are allowable to the extent that they exceed percent of adjusted_gross_income for that taxable_year the method of valuation to be used in determining a casualty_loss is prescribed in sec_1_165-7 income_tax regs which provides as follows i in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty the amount deductible is governed by sec_1_165-7 income_tax regs which provides that the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by - the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved a rain and wind damage to home and personal_property in the parties agree that the heavy rain and wind which caused damage to petitioners' home and its contents in was a casualty within the meaning of sec_165 they also agree that any loss resulting from the casualty was sustained in when the litigation between petitioners and fgiu was settled with petitioners receiving a total recovery_of dollar_figure or a net of dollar_figure after payment of attorney's_fees and expenses the dispute pertains primarily to the deductible amounts of the claimed casualty losses in excess of the insurance recovery petitioners claimed a casualty_loss of dollar_figure on their federal_income_tax return the claimed amount was revised to dollar_figure before insurance reimbursement at the time of trial petitioners contend that the evidence they submitted supports their claimed losses to the contrary respondent contends that petitioners have failed to prove they actually sustained the claimed losses to their home and to many of the items of personal_property but if so they failed to establish the amounts of the losses we do not find persuasive the estimates of john bernardi and kenny hester regarding the extent of damage to petitioners' home - neither testified or qualified as an expert mrs oliver offered only her uncorroborated testimony that mr bernardi often does such estimates petitioners obtained mr hester's estimate in several years after the claimed damage occurred and thus we seriously doubt whether it was an accurate estimate of the cost to repair damage that occurred in the estimates made by mr bernardi and mr hester do not show the decrease in fair_market_value of the home caused by the storm petitioners have presented no reliable evidence of the repairs made to the home as a result of the storm an estimate of the cost to repair damage caused by a casualty ordinarily does not establish the amount of the casualty_loss as contemplated by sec_1_165-7 and ii income_tax regs unless the repairs are actually made 70_tc_391 furthermore even if the repairs detailed in the estimates were made petitioners have not shown that the amount of repairs was no greater than necessary to restore the home to its condition prior to the storm as required by sec_1 a ii income_tax regs indeed their home underwent a major renovation which increased its size from big_number square feet before the storm to approximately big_number square feet after the storm likewise petitioners' personal_property inventory booklet is not persuasive to show that they sustained losses to their - personal_property the booklet merely lists items of personal_property that mrs oliver and her secretary claim were damaged because of the heavy rain and wind in we do not find a dry cleaning invoice convincing as to whether the items cleaned had been damaged by the heavy rain and wind in addition the independent court-appointed expert concluded that out of disputed items had no apparent water damage items had possible or probable water damage and it was impossible to determine whether the remaining items suffered any water damage petitioners argue that we should apply the rule in 39_f2d_540 2d cir and approximate the amounts of the losses sustained by them as a result of the storm respondent argues that the approximation rule described in the cohan case is inapplicable here we agree with respondent because petitioners have failed to prove that they sustained casualty losses in excess of their insurance reimbursement and because their inexactitude in substantiating such casualty losses is of their own making based on the facts and circumstances contained in this record we hold that petitioners did not sustain a casualty_loss with respect to the rain and wind storm in excess of their recovered insurance reimbursement therefore they are not entitled to a casualty_loss deduction for the damage that resulted from that storm - b claimed casualty_loss carryover deduction for on line of schedule a of their federal_income_tax return for the taxable_year petitioners claimed a miscellaneous deduction in the amount of dollar_figure the explanation given for the deduction was casualty carry over from - this deduction relates to the dollar_figure claimed casualty_loss for the claimed storm damage in which petitioners originally claimed on their federal_income_tax return for the taxable_year the claimed casualty_loss is properly before the court for the taxable_year consequently petitioners are not entitled to the dollar_figure claimed miscellaneous deduction for the taxable_year c flood damage to home contents lawn and driveway in it is clear that the flooding of petitioners' property in february and date was so severe as to constitute two separate casualties within the meaning of sec_165 february flood with respect to the february flood damage to petitioners' home and its contents an insurance adjuster for abic determined and abic paid to petitioners insurance reimbursement of dollar_figure consisting of dollar_figure for damage to the home not including their lawn and driveway and dollar_figure for damage to its contents on their federal_income_tax return petitioners claimed a loss of dollar_figure for the damage caused by the february flood at trial they reduced the amount of the - claimed loss to dollar_figure before insurance reimbursement consisting of dollar_figure for damage to their home and dollar_figure for damage to its contents of the dollar_figure the amount of dollar_figure was attributed to damage to their home dollar_figure to their lawn and dollar_figure to their driveway respondent contends that petitioners have failed to establish that the amount of the february flood loss is either the amount claimed on their return or the reduced_amount claimed at trial petitioners failed to establish by competent appraisal the fair_market_value of their home and its contents before and after the february flood it is petitioners' position that the cost to repair their home is the measure of its decrease in fair_market_value as a result of the damage caused by the february flood petitioners calculated the dollar_figure claimed loss to their home including their lawn and driveway by totaling the amount they claim to have spent repairing their home as a result of the february flood their evidence does not substantiate the amount claimed the total amount of the invoices and canceled checks submitted by them does not approach dollar_figure furthermore the estimate of the cost to repair their driveway is not persuasive unless the repairs were actually made lamphere v commissioner supra pincite the estimate was made years after the february flood and no repairs have been made to the driveway - in addition petitioners presented no evidence as required by sec_1_165-7 income_tax regs that the amount they claim as the cost to repair their home is not greater than necessary to restore the home to its condition before the february flood petitioners testified that during or after the size of their home was increased to big_number square feet we therefore think it is improbable that the amounts spent by them to repair their home after date restored their home to its condition before the casualty petitioners calculated the dollar_figure claimed loss to the contents of their home by totaling the claimed original cost of the contents they presented no evidence which substantiates the claimed original cost petitioners erred by calculating the claimed loss to the contents of their home based on the claimed original cost of the contents sec_1_165-7 income_tax regs provides that the proper measure of the amount of a casualty_loss is the lesser_of the decrease in the fair_market_value of the property as a result of the casualty or the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved sec_1_165-7 and ii income_tax regs provides that the cost to repair property damaged by a casualty may be used to determine its decrease in fair_market_value as a result of the casualty when a competent appraisal has not been obtained - petitioners apparently contend that their cost_basis in the contents of their home is less than the decrease in the fair_market_value of the contents as a result of the casualty however this seems illogical because personal_property generally declines in value from the time it is first used thus even if petitioners had shown the fair_market_value of the contents was zero after the casualty their adjusted_basis in the property might be greater than the decrease in fair_market_value of the property because of the casualty this is particularly true in the case of computer equipment which has a tendency to become obsolete and declines in value petitioners included the claimed original cost of four tandy computers with hard drives one tandy micro-computer and three tandy printers totaling dollar_figure as part of the dollar_figure claimed loss to the contents of their home insofar as disclosed by the record the original cost_basis of the computer equipment would not be less than the decrease in fair_market_value of the equipment as a result of the casualty even if petitioners had shown that the equipment was ruined in the flood furthermore petitioners claimed depreciation related to three computers three printers and a hard disk drive in amounts totaling dollar_figure on each of their joint federal_income_tax returns for the taxable years and and they claimed a sec_179 deduction for a hard disk drive in the amount of dollar_figure on their joint federal_income_tax return for the taxable - year thus their claimed cost_basis dollar_figure in this computer equipment should have been reduced by the claimed depreciation and sec_179 expense by dollar_figure which results in a dollar_figure adjusted_basis sec_1016 even if petitioners had included the proper adjusted_basis of their computer equipment in their dollar_figure total claimed cost_basis however they have failed to prove that they were entitled to calculate their claimed casualty_loss based on the original cost of the contents of their home rather than using the decrease in the fair_market_value of the contents of the residence as the appropriate measure of their sustained casualty_loss we are not persuaded by petitioners' evidence that the loss to the contents of their home is dollar_figure as a result of the february flood the total amount of the invoices submitted by them does not approach dollar_figure petitioners also presented no evidence that the amount they claim as the cost to repair the contents of their home is not greater than necessary to restore the contents to their condition prior to casualty such evidence is required by sec_1 a ii income_tax regs we have found it difficult to determine with reasonable accuracy the amount of the loss sustained by petitioners in the february flood again petitioners contend that we should approximate the loss sustained by them as a result of the - casualty based on 39_f2d_540 2d cir to the contrary respondent contends that the cohan approximation rule is inapplicable because petitioners have not shown they had casualty losses in excess of their insurance reimbursement and because their inexactitude in substantiating their claimed casualty losses is of their own making we agree with respondent and decline to apply the cohan_rule in these circumstances it is impossible to determine the total amount of insurance reimbursement received by petitioners as a result of the february flood we know they received reimbursement from abic for the damage to their home and its contents in the amounts of dollar_figure and dollar_figure respectively as a result of the february flood but in addition they received two checks one for the damage to their home and one for the damage to its contents in undisclosed amounts and from an undisclosed insurance_company as reimbursement for the damage caused by the february flood however they apparently received no insurance reimbursement for the damage to their lawn and driveway as to the lawn the loss claimed by petitioners was determined by totaling the amounts they spent on the lawn before the flood and of course that proved neither the fair_market_value of the lawn before the flood nor its fair_market_value after the flood and with respect to the driveway as previously indicated no repairs were made - petitioners received dollar_figure insurance reimbursement for the damage to the contents of their home based on the insurance adjuster's worksheet which estimated the cost to replace their personal_property less depreciation and salvage_value petitioners have not proven that they sustained a loss of any greater amount in sum based on the evidence in this record we hold that petitioners failed to prove that the damage to their home and personal_property exceeded the amount of insurance reimbursement they received from abic as a result of the february flood casualty gain from february flood respondent argues that petitioners received insurance reimbursement in excess of their sustained loss in the february flood and thus improperly failed to report a casualty gain for petitioners offered no evidence to prove that the amount of their casualty_loss was not exceeded by the amount of insurance reimbursement received by them as a result of the february flood respondent on the other hand established that petitioners received insurance reimbursement in excess of the dollar_figure disclosed by them in an undisclosed amount from an undisclosed insurance_company as reimbursement for the damage caused by the february flood respondent determined in the notice_of_deficiency that the insurance reimbursement exceeded petitioners' sustained loss from the february flood by at least - dollar_figure petitioners have failed to prove otherwise therefore we sustain respondent's determination on this issue claimed casualty_loss deduction on automobiles petitioners claimed additional casualty losses on their return for damage to a nissan 300zx automobile and a honda accord automobile in the amounts of dollar_figure and dollar_figure respectively respondent contends that petitioners failed to prove that they sustained a loss to either automobile as a result of the february flood in support of the claimed casualty losses to the two automobiles petitioners testified that both automobiles were damaged by the february flood however they presented no evidence showing that they owned either automobile and no evidence other than their uncorroborated testimony showing that the automobiles were damaged by the february flood thus we agree with respondent that petitioners failed to prove that they sustained losses on the two automobiles respondent also contends that even if petitioners had shown that they sustained losses on the automobiles they failed to prove the amounts of such losses petitioners calculated the amount of their claimed losses to the automobiles by subtracting the amount they determined to be the fair_market_value of the automobiles after the february flood from the amount they determined to be the fair_market_value of - the automobiles before the february flood petitioners used the amounts they claimed to have received as salvage_value and trade- in value for the automobiles after the february flood as the fair_market_value of the automobiles after the february flood they used nada's list of average retail values of automobiles to determine the fair_market_value of the automobiles before the february flood petitioners claimed to have received dollar_figure in salvage_value for the nissan 300zx and dollar_figure in trade-in value for the honda accord nada lists the average retail value of a nissan 300zx coupe turbo gl as dollar_figure and the low mileage premium to be added to a standard size car with big_number to big_number miles as dollar_figure or a total of dollar_figure the average retail value of a honda accord sedan lxi and its applicable low mileage premium which petitioners used to determine the retail value of the honda accord are illegible in the photocopied nada pages submitted by petitioners petitioners however presented no evidence other than their uncorroborated testimony showing how much they received in salvage or trade-in value for the two automobiles and they presented no evidence proving the model features or mileage of either car thus we agree with respondent that petitioners failed to prove the amounts of such losses consequently they are not entitled to deduct a casualty_loss on their return for damage to the two automobiles april flood - with respect to the april flood damage to petitioners' home and its contents an insurance adjuster for abic determined and abic paid to petitioners insurance reimbursement of dollar_figure consisting of dollar_figure for damage to the home and dollar_figure reimbursement for damage to its contents on their federal_income_tax return petitioners claimed a loss of dollar_figure before insurance reimbursement for damage to their home caused by the april flood at trial they reduced the claimed loss to dollar_figure before insurance reimbursement consisting of a dollar_figure loss claimed for damage to their home and a dollar_figure loss claimed for damage to its contents respondent contends that petitioners have failed to establish that the amount of the april flood loss is either the amount claimed on their return or the reduced_amount claimed at trial petitioners failed to establish by competent appraisal the fair_market_value of their home and personal_property before and after the april flood it is petitioners' position that the cost to repair their home is the measure of its decrease in fair_market_value as a result of the damage caused by the april flood petitioners calculated the dollar_figure claimed loss to their home by totaling the amount they claim to have spent repairing their home as a result of the april flood their evidence does not substantiate the amount claimed the total amount of a - statement invoices and canceled checks submitted by petitioners falls far short of the amount claimed by contrast the insurance adjuster's worksheet which we find convincing allowed only dollar_figure to repair the home moreover petitioners presented no evidence that the amount they claim as the cost to repair their home is not greater than necessary to restore their home to its condition prior to the april flood such evidence is required by sec_1 a ii income_tax regs petitioners testified that during or after the size of their home was increased to big_number square feet we think it is improbable that the amounts spent by petitioners to repair their home after the april flood merely restored their home to its condition before the casualty petitioners erred by calculating their claimed loss of dollar_figure to the contents of their home based on the insurance adjuster's estimate of the replacement cost of the contents sec_1_165-7 income_tax regs provides that the cost of repairs may be used to measure a casualty_loss but only if the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty to use replacement cost as the cost of repairs may violate this requirement since the fair_market_value of the replacement_property will be greater than the fair_market_value of the replaced_property immediately before the casualty 72_tc_1234 - furthermore an estimate of the cost of repairs to the property damaged because of a casualty is not evidence of the actual cost of repairs unless the repairs are actually made lamphere v commissioner t c pincite we are not persuaded by petitioners' evidence that the loss to the contents of their home is dollar_figure as a result of the april flood the total amount of the invoices and canceled checks submitted by petitioners does not approach dollar_figure in addition petitioners presented no evidence that the amount they claim as the cost to repair the contents of their home is not greater than necessary to restore the contents to their condition prior to the casualty as required by sec_1_165-7 income_tax regs here again we find it difficult to determine with reasonable accuracy the amount of loss sustained by petitioners in the april flood we decline to apply the cohan_rule in these circumstances there is no sound basis for making an approximation because petitioners have not shown they had casualty losses in excess of their insurance reimbursement and because of their inexactitude in substantiating their claimed losses it is impossible to determine the total amount of insurance reimbursement received by petitioners as a result of the april flood we know they received reimbursement from abic for the damage to their home and its contents in the amounts of - dollar_figure and dollar_figure respectively but in addition petitioners received two checks one for the damage to their home and one for the damage to its contents in undisclosed amounts and from an undisclosed insurance_company as reimbursement for the damage caused by the april flood accordingly based on the evidence contained in this record we conclude that petitioners failed to prove that the damage to their home and personal_property exceeded the amount of insurance reimbursement they received from abic as a result of the april flood petitioners therefore are not entitled to deduct a casualty_loss on their return for damage caused by that flood claimed business casualty_loss deduction for computers and equipment petitioners deducted a business casualty_loss of dollar_figure on schedule c of their return for damage to computer equipment located at their home at the time of the floods the equipment consisted of one computer one hard disk drive one printer and software respondent contends that the business casualty_loss claimed by petitioners for damage to computer equipment was duplicated in the casualty_loss deduction arising from the february flood we agree and thus sustain respondent's determination that petitioners are not entitled to a business casualty_loss deduction for the computers and equipment in - claimed casualty_loss deduction for broken kitchen water pipes petitioners contend that damage to their home resulting from broken kitchen water pipes is either part of the casualty_loss arising from the floods in or a separate casualty_loss deduction for respondent contends that the broken kitchen water pipes do not constitute a casualty within the meaning of sec_165 a casualty is an event due to some sudden unexpected or unusual cause such as a fire storm or shipwreck 3_tc_1 the progressive deterioration of property through a steadily operating cause is not a casualty 120_f2d_253 2d cir affg 42_bta_206 petitioners offered no evidence which establishes that their kitchen water pipes broke as a result of the floods their flood insurance provider refused to cover the damage resulting from the broken water pipes because they were located below the flood water line which indicates that the floods did not cause the pipes to break therefore we hold that the broken kitchen water pipes were not part of the casualty_loss caused by the floods in the absence of proof that the water pipes broke as a result of the floods the logical conclusion is that they broke as a result of progressive deterioration consequently no casualty_loss may be deducted by petitioners for as a result of the broken water pipes claimed sec_165 relief - sec_165 provides that any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred if such an election is made the casualty resulting in the loss is treated as having occurred in the taxable_year for which the deduction is claimed sec_165 sec_1_165-11 income_tax regs provides that an election under sec_165 must be made on or before the later of the due_date for filing the income_tax return determined without regard to any extension of time for filing the return for the taxable_year in which the disaster actually occurred or the due_date for filing the income_tax return determined with regard to any extension of time for filing the return for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred petitioners contended for the first time at trial that they are entitled to relief under sec_165 for their claimed casualty losses resulting from the floods in petitioners did not address this issue in their brief - respondent does not question that washington county mississippi was officially determined a disaster_area to which sec_165 applies because of the floods which occurred in february and april of however it is asserted that petitioners did not timely elect under sec_165 for that provision to apply to the floods the due_date for filing petitioners' return determined without regard to any extension of time for filing the return was date the due_date for filing their return determined with regard to any extension of time for filing the return was date the later of these two dates is date because petitioners did not attempt to elect sec_165 treatment until date the date of the trial of this case petitioners did not make a timely election therefore sec_165 does not apply to treat the floods which occurred in as having occurred in ii issue claimed deductions for legal and professional expenses sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business legal expenses are deductible under sec_162 as ordinary and necessary business_expenses if the litigation is directly connected with or proximately related to the taxpayer's business bingham 325_us_365 60_tc_1 affd without published - opinion 489_f2d_752 2d cir sec_262 provides that no deduction shall be allowed for personal expenses first petitioners contend that they are entitled to a deduction for of a dollar_figure legal fee paid to an attorney in for representing mrs oliver in a criminal case which arose out of her bookkeeping business respondent does not question that the legal fee is a properly deductible business_expense under sec_162 see 383_us_687 which allowed a deduction under sec_162 for amounts the taxpayer spent in defense of criminal charges which arose out of his business respondent contends however that because petitioners are cash_method taxpayers the amount was deductible only in when it was paid sec_461 provides that deductions shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 income_tax regs provides that under the cash_method_of_accounting amounts representing allowable deductions shall generally be deducted in the taxable_year in which such amounts are paid petitioners argue that even though the legal expenses were paid in they were not incurred until which is the year in which the legal services were performed and thus they should be allowed a deduction in they offered no evidence showing that the legal services were performed in consequently we hold that the attorney's fee was not deductible - in second petitioners claim that they are entitled to deduct as a business_expense a dollar_figure payment made in in settlement of a lawsuit against dr oliver the lawsuit in which the plaintiff alleged that dr oliver acted unethically when he treated a child at his home for injuries the child suffered while playing with his son was filed against dr oliver personally and in his professional capacity as a physician respondent argues that because the dollar_figure payment represented a payment in settlement of litigation and was not a legal fee it is not deductible under sec_162 alternatively respondent argues that the expense was personal in nature it is well established that settlement payments made to avoid litigation are deductible under sec_162 as ordinary and necessary business_expenses when they have a business origin 427_f2d_429 7th cir 59_tc_634 here we find that petitioners are not barred from deducting payments made in settlement of the litigation to determine whether a payment made in settlement of litigation is directly connected with or proximately related to the taxpayer's business the controlling criteria are the origin - and character of the controversy rather than the potential consequences of the failure to prosecute or defend the litigation 372_us_39 anchor coupling co v united_states supra pincite in 301_f2d_359 5th cir affg 35_tc_1179 the court_of_appeals held that the cost of settling a personal injury suit arising out of an accident which occurred while the taxpayer was en route from one place of employment to another was a nondeductible personal_expense because the taxpayer was not engaged in his vocation at the time of the accident similarly after applying the origin of claim test in marcello v commissioner 380_f2d_499 5th cir affg in part 43_tc_168 the deduction for attorney's_fees was denied because the controversy did not originate out of a business activity here by contrast the origin of the controversy was dr oliver's medical treatment as a physician of a child for injuries at his home unlike the taxpayers in the freedman and marcello cases dr oliver was acting in his professional capacity when the controversy arose and therefore the payment in settlement of the lawsuit was a business rather than personal_expense consequently we hold that petitioners are entitled to deduct the dollar_figure paid in in settlement of litigation as an ordinary and necessary business_expense see musgrave v commissioner tcmemo_1997_19 - third petitioners contend that they are entitled to a deduction in for damages of dollar_figure and legal fees of dollar_figure which resulted from a lawsuit filed by a neighbor against them after they constructed a landfill on their property respondent argues that the amounts paid as damages and legal fees are not deductible because they are personal expenses petitioners argue that they were business_expenses because petitioners maintained an office at their home which was protected from flood damage by the landfill we agree with respondent that the amounts petitioners paid as damages and legal fees as a result of the construction of a landfill on their property were personal expenses and thus nondeductible applying the origin of claim test we conclude that the controversy did not originate in petitioners' business activity but rather originated in their effort to protect their home from flooding united_states v gilmore supra pincite the connection between the construction of the landfill and petitioners' business activities is far too attenuated for us to conclude that the expenses were not personal in any event petitioners as cash_method taxpayers are not entitled to deduct the damages and legal fees because they apparently were not paid_by them until a year that is not before the court in this case iii issue interest_income - sec_61 provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes interest respondent contends that petitioners failed to report interest_income of dollar_figure on their federal_income_tax return_information returns provided to respondent show that petitioners received dollar_figure in interest_income in petitioners reported only dollar_figure as interest_income on their return petitioners contend that dollar_figure of the unreported interest_income paid_by allstate life_insurance co allstate was not taxable they submitted a letter from allstate which they claim explained that the interest was not taxable the letter does not support their contention petitioners have offered no evidence as to the remaining amount of unreported interest_income determined by respondent however respondent presented testimony and documentary_evidence showing that petitioners received dollar_figure in interest_income which was not reported on their return therefore respondent is sustained on this issue iv issue claimed deductions for self-employment taxes sec_275 provides that no deduction shall be allowed for federal income taxes however sec_275 does not apply to disallow a deduction for taxes to the extent such a deduction is allowable under sec_164 which provides that - one-half of the self-employment_tax for the taxable_year is allowed as a deduction through adjustments made to petitioners' and income_tax returns at the memphis service_center petitioners were allowed to deduct one-half of the self-employment_tax reported by them on those returns petitioners contend that they are entitled to a deduction for the full amount of self-employment_tax paid_by them in and in the amounts of dollar_figure and dollar_figure respectively however petitioners offer no support for this contention respondent counters with the assertion that the deductions claimed by petitioners on their returns for and for the full amount of self-employment_tax paid_by them should be disallowed because petitioners were previously allowed a deduction for one-half of the self-employment_tax reported by them on their returns for and as provided in sec_164 we agree with respondent that the full amount of the deductions claimed by them on their returns for and should be disallowed we so hold v issue statute_of_limitations on assessment for petitioners contend that respondent's notice_of_deficiency for was issued after the statutory period for the assessment of a tax_deficiency had expired this issue was raised for the first time in petitioners' brief - respondent contends that petitioners should not be allowed to raise this issue for the first time in their brief because it was not pleaded by petitioners as an affirmative defense in their petition or at the trial we agree with respondent rule requires that the statute_of_limitations be pleaded as an affirmative defense where a taxpayer fails to plead the expiration of the statutory period of limitations as an affirmative defense in his petition that issue is not properly before the court 19_bta_809 affd 62_f2d_754 2d cir moreover petitioners' contention lacks merit because the notice_of_deficiency covering was sent to petitioners on date which was within years after their return was filed on date sec_6501 vi issue sec_6651 additions to tax sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing unless such failure was due to reasonable_cause in this case petitioners applied for automatic 4-month extensions of time within which to file their and returns if the requests for extensions were effective their and returns were due on date and date respectively sec_1_6081-4 income_tax regs petitioners' - return was received by respondent on date and their return was received by respondent on date respondent takes the position that the applications for automatic extensions were invalid because petitioners did not comply with regulations for obtaining such extensions and therefore the applications for automatic extensions were null and void sec_1_6081-4 income_tax regs provides that the application_for extension must show the full amount properly estimated as tax for the taxpayer for the taxable_year and that the application must be accompanied by the full remittance of the amount properly estimated as tax which is unpaid as of the date prescribed for filing the return an extension of time to file a return does not extend the time for payment of tax due on the return sec_1_6081-4 income_tax regs petitioners made no payment of tax with their extension requests for or although they made estimated_tax payments of dollar_figure for and dollar_figure for petitioners underestimated their estimated_tax liability by approximately dollar_figure and their tax_liability by approximately dollar_figure in 92_tc_899 this court held that a taxpayer should be treated as having properly estimated his tax_liability when he makes a bona_fide and reasonable estimate of his tax_liability based on the information - available to him at the time he makes his request for extension and that a taxpayer must make a bona_fide and reasonable attempt to locate gather and consult information which will enable him to make a proper estimate of his tax_liability an extension of time to file a return is invalid when the taxpayer fails to make a proper estimation of his tax_liability even if the taxpayer receives no notice of the termination of the extension request crocker v commissioner supra pincite in the instant case petitioners' estimate of their tax_liability for each year based on the information available to them at the time of their extension request was not reasonable petitioners concluded that they owed zero tax in addition to the estimated_tax payments they had already made for the years and based among other things on their contentions that they incurred deductible casualty losses in excess of insurance reimbursements and that they were entitled to deductions for the full amounts of self-employment taxes paid_by them in and however we have found that these positions are without merit as a matter of law petitioners are entitled to a deduction for only one-half of the self-employment_tax paid_by them sec_164 and they failed to produce evidence showing that they were entitled to casualty_loss deductions for and in amounts in excess of their insurance reimbursements since petitioners failed to properly estimate their tax_liabilities the forms on which they requested extensions of - time within which to file their and federal_income_tax returns were invalid if the commissioner voids an automatic_extension for failure of a taxpayer to properly estimate the taxpayer is liable for an addition_to_tax under sec_6651 unless he can establish that the failure_to_file a return by the date prescribed by law is due to reasonable_cause and not due to willful neglect crocker v commissioner supra pincite the term willful neglect implies a conscious intentional failure_to_file or reckless indifference to the obligation to file 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file his return within the date prescribed by law sec_301_6651-1 proced admin regs petitioners argue that their failure_to_file timely their return was due to reasonable_cause and not willful neglect because in february and april of the months in which information needed to be gathered and the return prepared they experienced flooding at their home which was so severe that washington county was declared a presidential disaster_area they assert that because of the floods necessary documents were destroyed and they were too preoccupied with the damage to their home to file their federal_income_tax return on time - petitioners offer no explanation of their failure_to_file their return timely petitioners' allegation as to the unavailability of records does not establish reasonable_cause for failure_to_file timely returns 56_tc_1324 affd without published opinion sub nom jiminez v commissioner 496_f2d_876 5th cir a taxpayer is required to file a timely return based on the best information available and to file an amended_return thereafter if necessary 79_tc_298 in addition a taxpayer is not excused from timely filing his income_tax return merely because he is overworked crocker v commissioner supra pincite 53_tc_491 affd 467_f2d_47 9th cir consequently we hold that petitioners have not established that the failure_to_file timely and returns was due to reasonable_cause and that they are liable for the additions to tax under sec_6651 vii issue sec_6662 accuracy-related negligence penalties finally respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's - negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 petitioners failed to prove that they were not negligent they failed to report taxable interest_income received by them in they claimed deductions for self-employment_tax on their returns for and even though they are not as a matter of law entitled to such deductions they claimed casualty_loss deductions in to which they were not entitled worksheets prepared by them in support of their claimed casualty_loss caused by the february flood contained duplications of the claimed losses relating to individual items worksheets prepared by them in support of their claimed casualty_loss caused by the april flood contained numerous duplications of individual items which petitioners had included in their claimed loss as a result of the february flood accordingly except for the dollar_figure business_expense deduction allowed for the litigation settlement we hold that petitioners are liable for the accuracy-related_penalties for negligence with respect to underpayments relating to all other - issues to reflect conceded and settled issues and our conclusions with respect to the disputed issues decision will be entered under rule
